   Exhibit 10.4

 

LOGO [g604945001.jpg]

WORKERS’ COMPENSATION ADVERSE DEVELOPMENT

AGGREGATE EXCESS OF LOSS REINSURANCE CONTRACT

issued to

TOWER INSURANCE COMPANY OF NEW YORK

Effective: June 1, 2013

 

1 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

WORKERS’ COMPENSATION ADVERSE DEVELOPMENT

AGGREGATE EXCESS OF LOSS REINSURANCE CONTRACT

TABLE OF CONTENTS

 

Article

       Page     Preamble   

1

  Business Covered      3   

2

  Coverage      4   

3

  Term and Termination      4   

4

  Special Provision      4   

5

  Territory      5   

6

  Exclusions      5   

7

  Premium      6   

8

  Reports and Remittances      6   

9

  Definitions      7   

10

  Extra Contractual Obligations/Excess of Policy Limits      8   

11

  Net Retained Liability      9   

12

  Original Conditions      10   

13

  No Third Party Rights      10   

14

  Loss Settlements      10   

15

  Currency      10   

16

  Collateral      11   

17

  Taxes      12   

18

  Access to Records      12   

19

  Confidentiality      12   

20

  Indemnification and Errors and Omissions      13   

21

  Insolvency      14   

22

  Arbitration      15   

23

  Service of Suit      16   

24

  Governing Law      17   

25

  Entire Agreement      18   

26

  Non-Waiver      18   

27

  Intermediary      18   

28

  Mode of Execution      18      Signatures      19   

Attachments

       Nuclear Incident Exclusion Clause—Liability—Reinsurance—U.S.A.      20   
  Nuclear Incident Exclusion Clause—Liability—Reinsurance—Canada      25     
Nuclear Energy Risks Exclusion Clause—Reinsurance (Worldwide Excluding U.S.A.
and Canada)      28   

 

Effective: June 1, 2013

2 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

WORKERS’ COMPENSATION ADVERSE DEVELOPMENT

AGGREGATE EXCESS OF LOSS REINSURANCE CONTRACT

(the “Contract”)

issued to

TOWER INSURANCE COMPANY OF NEW YORK

(the “Company”)

by

SOUTHPORT RE (CAYMAN), LTD.

(the “Reinsurer”)

WHEREAS Tower Insurance Company of New York is the Pool Manager for the
following companies: Tower National Insurance Company, a Massachusetts
corporation (for its own direct business and the business it assumes from
Massachusetts Homeland Insurance Company, a Massachusetts corporation),
Preserver Insurance Company, a New Jersey corporation (for its own direct
business and the business it assumes from Kodiak Insurance Company, a New Jersey
corporation), North East Insurance Company, a Maine corporation (for its own
direct business and the business it assumes from York Insurance Company of
Maine, a Maine corporation), CastlePoint Insurance Company, a New York
corporation (for its own direct business and the business it assumes from
CastlePoint Florida Insurance Company, a Florida corporation), Hermitage
Insurance Company, a New York corporation, and CastlePoint National Insurance
Company, an Illinois corporation;

NOW, THEREFORE, intending to be legally bound hereby, the Company and the
Reinsurer agree as follows:

ARTICLE 1

BUSINESS COVERED

This Contract is to indemnify the Company in respect of the Ultimate Net Loss
paid by the Company on or after June 1, 2013, under Policies classified by the
Company as Workers’ Compensation and Employer’s Liability business (including
SRS Public Entities Workers’ Compensation Program) in force between January 1,
2011 and May 31, 2013, both days inclusive, and assumed by the Company from its
affiliated companies, subject to the terms and conditions herein contained.

 

Effective: June 1, 2013

3 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

ARTICLE 2

COVERAGE

 

A. Coverage A. The Reinsurer shall be liable in the aggregate for its Relevant
Quota Share Percentage of the first amount of Ultimate Net Loss, subject to a
limit of liability to the Reinsurer of an amount equal to its Relevant Quota
Share Percentage of 69.50% of Earned Premium, but not to exceed its Relevant
Quota Share Percentage of $383,730,000.

 

B. Coverage B. The Reinsurer shall be liable in the aggregate for its Relevant
Quota Share Percentage of the Ultimate Net Loss over and above an initial
Ultimate Net Loss equal to 77.50% of the Earned Premium, subject to a limit of
liability to the Reinsurer of its Relevant Quota Share Percentage of an amount
equal to 5.00% of Earned Premium, but not to exceed its Relevant Quota Share
Percentage of $47,273,750.

 

C. Coverage C. The Reinsurer shall be liable in the aggregate for its Relevant
Quota Share Percentage of the Ultimate Net Loss over and above an initial
Ultimate Net Loss equal to 84.50% of the Earned Premium, subject to a limit of
liability to the Reinsurer of its Relevant Quota Share Percentage of an amount
equal to 3.00% of Earned Premium, but not to exceed its Relevant Quota Share
Percentage of $28,364,250.

ARTICLE 3

TERM AND TERMINATION

 

A. This Contract shall take effect as of June 1, 2013, covering Ultimate Net
Loss paid by the Company on or after that date for losses occurring prior to
that date, and shall remain in effect until the settlement of all liabilities on
the losses subject hereto.

 

B. Notwithstanding the above, the Reinsurer may rescind this Contract in the
event the Company is assigned an A.M. Best’s rating of less than “A-” within 120
days after the Closing Date. In such event, the fee due to the Reinsurer under
this Contract is its Relevant Quota Share Percentage of $2,000,000, and the
Reinsurer shall return the remainder of the premium paid hereunder (net of any
losses by paid the Reinsurer under this Contract prior to rescission)

ARTICLE 4

SPECIAL PROVISION

In the event, with regulatory approval, of the unwinding of the internal quota
share transaction under which the Company cedes a portion of the subject
business to Tower Reinsurance Ltd., the Relevant Quota Share Percentage
hereunder shall be effectively increased to 100%, for losses paid after the
effective date of the unwinding. In consideration thereof, the Company shall pay

 

Effective: June 1, 2013

4 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

to the Reinsurer its increased share of the reinsurance premium hereunder, less
any claims previously paid, and the Reinsurer shall immediately increase the
balance of the Trust Fund to equal the recalculated amount of its Obligations,
as defined in the Collateral Article.

ARTICLE 5

TERRITORY

This Contract applies to losses arising out of Policies written in the United
States of America, its territories and possessions, Puerto Rico and Canada,
wherever occurring.

ARTICLE 6

EXCLUSIONS

This Contract shall not apply to and specifically excludes:

 

  1. Losses excluded by the attached Nuclear Incident Exclusion Clause –
Liability – Reinsurance – U.S.A.

 

  2. Losses excluded by the attached Nuclear Incident Exclusion Clause –
Liability – Reinsurance – Canada.

 

  3. Losses excluded by the attached Nuclear Energy Risks Exclusion Clause –
Reinsurance (Worldwide excluding U.S.A. and Canada).

 

  4. Liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any Insolvency Fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
howsoever denominated, established or governed, that provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee, or other obligation of an insurer, or its successors or assigns,
that has been declared by any competent authority to be insolvent, or that is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

  5. Losses from Acts of Terrorism resulting from the use of any biological,
chemical, nuclear or radiological weapon. In respect of losses defined as
“Insured Losses” by the Terrorism Risk Insurance Act of 2002 and any subsequent
amendments or extensions thereof (together called “TRIA”), “Act of Terrorism”
shall follow the definition provided in TRIA. In respect of all other losses,
“Act of Terrorism” shall be defined as in the Company’s original Policies or, if
not defined therein, shall mean the use of force or violence and/or the threat
thereof committed for political, religious, or ideological purposes and with the
intention to influence any government and/or to put the public, or any section
of the public, in fear.

 

Effective: June 1, 2013

5 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

  6. Any loss or damage which is occasioned by war, invasion, hostilities, acts
of foreign enemies, civil war, rebellion, insurrection, military or usurped
power, or martial law or confiscation by order of any government or public
authority, but not excluding loss or damage which would be covered under a
standard Policy or bond form containing a standard war exclusion clause.

 

  7. Loss or liability arising as a result of the Company’s participation in
Pools and Associations, except for assigned risks.

 

  8. Longshore and Harbor Workers’ Compensation Act business, except when
exposures are only incidental to the original insured’s major activities or
total operations.

 

  9. Financial Guarantee and Insolvency.

 

  10. Assumed reinsurance, except for intercompany reinsurance and fronted
business which is reinsured by the Company.

 

  11. Workers’ Compensation from the EE Hall and the Nation Builders Insurance
Services Programs and the 2011 Renewal Rights transaction.

 

  12. Any business not reflected in December 31, 2012 Towers Watson actuarial
report.

ARTICLE 7

PREMIUM

The Company shall pay the Reinsurer a reinsurance premium of its Relevant Quota
Share Percentage of $383,730,000 for the term of this Contract, to be paid on
the Closing Date of this Contract. The premium represents the unpaid portion of
liabilities.

ARTICLE 8

REPORTS AND REMITTANCES

 

A. Within 60 days following the end of each quarter, the Company shall furnish
the Reinsurer with a report summarizing:

 

  1. Ultimate Net Loss paid during the quarter; less

 

  2. the Reinsurer’s share of any subrogation, salvage, or other recoveries
during the quarter.

 

Effective: June 1, 2013

6 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

The Reinsurer shall pay the balance within 75 days after the close of the
respective quarter.

 

B. In addition, the Company shall furnish the Reinsurer with a quarterly
statement showing the reserves for outstanding Ultimate Net Loss. The Company
shall also provide the Reinsurer with such other information as may be required
by the Reinsurer for completion of its financial statements.

 

C. It is acknowledged that for reporting purposes, “quarterly” reporting periods
may not, in accordance with the Company’s customary accounting and reporting
practices, coincide with the calendar periods, in which case, subsequent reports
may include days omitted from the prior periods.

ARTICLE 9

DEFINITIONS

 

A.    1.    “Ultimate Net Loss” means the sum actually paid by the Company in
settlement of the individual insured losses, including Loss Adjustment Expense,
90% of Extra Contractual Obligations and 90% of Loss in Excess of Policy Limits
as defined in the Extra Contractual Obligations/Excess of Policy Limits Article.
“Ultimate Net Loss” shall also include an allowance for unallocated loss
adjustment expense, not to exceed 5.0% of Earned Premium.    2.    Salvages and
all recoveries (including amounts due from all reinsurances that inure to the
benefit of this Contract, whether recovered or not), shall be first deducted
from such loss to arrive at the amount of liability attaching hereunder.    3.
   All salvages, recoveries or payments recovered or received subsequent to loss
settlement hereunder shall be applied as if recovered or received prior to the
aforesaid settlement, and all necessary adjustments shall be made by the parties
hereto.    4.    Nothing in this clause shall be construed to mean that losses
are not recoverable hereunder until the Company’s “Ultimate Net Loss” has been
ascertained.

 

B. “Loss Adjustment Expense” means costs and expenses incurred in connection
with the investigation, appraisal, adjustment, settlement, litigation, defense
or appeal of a specific claim or loss, or alleged loss, including but not
limited to:

 

  1. court costs;

 

  2. costs of supersedeas and appeal bonds;

 

  3. monitoring counsel expenses;

 

  4. legal expenses and costs incurred in connection with coverage questions and
legal actions connected thereto, including but not limited to declaratory
judgment actions;

 

Effective: June 1, 2013

7 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

  5. post-judgment interest;

 

  6. pre-judgment interest, unless included as part of an award or judgment;

 

  7. Cost Containment and or Medical Management expenses;

 

  8. subrogation, salvage and recovery expenses;

 

  9. costs incurred relating to the administration of continuing regular
payments or periodical payments; and

 

  10. expenses of independent third parties including but not limited to
attorneys, appraisers, investigators, life care estimators, and or Medicare set
aside experts retained, assigned and or employed by the Company on specific
claims.

Loss Adjustment Expenses shall also include the cost of defense attorneys,
medical management staff, nurse case managers, investigators, adjusters and
other claims and legal personnel of Tower Insurance Company of New York/Tower
Risk Management, and other affiliates of the Company, whether for defense and
cost containment or adjusting and other expenses.

 

C. “Closing Date” means September 25, 2013.

 

D. “Earned Premium” means the total premium earned by the Company on the
Policies reinsured hereunder, through May 31, 2013.

 

E. “Relevant Quota Share Percentage” means that percentage of the total Ultimate
Net Loss derived by applying the following quota share percentages to Ultimate
Net Loss paid on Policies having the applicable Policy inception dates:

 

Period    Quota Share Percentage  

1/1/2010 to 9/30/2010

     50 % 

10/1/2010 to 12/31/2010

     85 % 

1/1/2011 to 6/30/2013

     65 % 

ARTICLE 10

EXTRA CONTRACTUAL OBLIGATIONS/EXCESS OF POLICY LIMITS

 

A.

This Contract shall cover Extra Contractual Obligations, as provided in the
definition of Ultimate Net Loss. “Extra Contractual Obligations” shall be
defined as those liabilities not covered under any other provision of this
Contract and that arise from the handling of any claim on business covered
hereunder, such liabilities arising because of, but not limited to,

 

Effective: June 1, 2013

8 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

  the following: failure by the Company to settle within the Policy limit, or by
reason of alleged or actual negligence, fraud or bad faith in rejecting an offer
of settlement or in the preparation of the defense or in the trial of any action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such action.

 

B. This Contract shall cover Loss in Excess of Policy Limits, as provided in the
definition of Ultimate Net Loss. “Loss in Excess of Policy Limits” shall be
defined as Loss in excess of the Policy limit, having been incurred because of,
but not limited to, failure by the Company to settle within the Policy limit or
by reason of alleged or actual negligence, fraud or bad faith in rejecting an
offer of settlement or in the preparation of the defense or in the trial of any
action against its insured or reinsured or in the preparation or prosecution of
an appeal consequent upon such action.

 

C. An Extra Contractual Obligation and/or Loss in Excess of Policy Limits shall
be deemed to have occurred on the same date as the loss covered under the
Company’s Policy, and shall constitute part of the original loss.

 

D. For the purposes of the Loss in Excess of Policy Limits coverage hereunder,
the word “Loss” shall mean any amounts for which the Company would have been
contractually liable to pay had it not been for the limit of the original
Policy.

 

E. Loss Adjustment Expense in respect of Extra Contractual Obligations and/or
Loss in Excess of Policy Limits shall be covered hereunder in the same manner as
other Loss Adjustment Expense.

 

F. However, this Article shall not apply where the loss has been incurred due to
final legal adjudication of fraud of a member of the Board of Directors or a
corporate officer of the Company acting individually or collectively or in
collusion with any individual or corporation or any other organization or party
involved in the presentation, defense or settlement of any claim covered
hereunder.

 

G. In no event shall coverage be provided to the extent not permitted under law.

ARTICLE 11

NET RETAINED LIABILITY

 

A. This Contract applies only to that portion of any loss that the Company
retains net for its own account.

 

B. The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
that may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

 

Effective: June 1, 2013

9 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

ARTICLE 12

ORIGINAL CONDITIONS

All reinsurance under this Contract shall be subject to the same rates, terms,
conditions, waivers and interpretations, and to the same modifications and
alterations as the respective Policies of the Company, the true intent of this
Contract being that the Reinsurer shall, in every case to which this Contract
applies, follow the underwriting fortunes of the Company. However, in no event
shall this be construed in any way to provide coverage outside the terms and
conditions set forth in this Contract.

ARTICLE 13

NO THIRD PARTY RIGHTS

This Contract is solely between the Company and the Reinsurer, and in no
instance shall any insured, claimant or other third party have any rights under
this Contract except as may be expressly provided otherwise herein.

ARTICLE 14

LOSS SETTLEMENTS

 

A. The Company alone and at its full discretion shall adjust, settle or
compromise all claims and losses.

 

B. As respects losses subject to this Contract, all loss settlements made by the
Company, whether under strict Policy terms or by way of compromise, and any
Extra Contractual Obligations and/or Loss in Excess of Policy Limits, shall be
binding upon the Reinsurer, and the Reinsurer agrees to pay or allow, as the
case may be, its share of each such settlement in accordance with this Contract.

ARTICLE 15

CURRENCY

 

A. Where the word “Dollars” and/or the sign “$” appear in this Contract, they
shall mean United States Dollars, and all payments hereunder shall be in United
States Dollars.

 

B. For purposes of this Contract, where the Company receives premiums or pays
losses in currencies other than United States Dollars, such premiums or losses
shall be converted into United States Dollars at the actual rates of exchange at
which these premiums or losses are entered in the Company’s books.

 

Effective: June 1, 2013

10 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

ARTICLE 16

COLLATERAL

 

A. The Reinsurer agrees to establish a Trust Fund for its Obligations (as
defined herein) hereunder, pursuant to that certain Trust Agreement by and
between the Reinsurer, the Company, and US Bank dated as Closing Date (the
“Trust Agreement”). The Trust Fund shall be deemed to be an asset of the
Reinsurer and shall be funded pursuant to the provisions hereof. Collateral
deposited in the Trust Fund may be withdrawn on the terms set forth herein and
in the Trust Agreement.

 

B. The term “Obligations” shall mean 102% of the maximum amount that the
Reinsurer is be liable to pay to the Company under this Contract (the sum of the
limit of the Reinsurer’s liability under Coverages A, B and C as described in
the Coverage Article), reduced by any paid claims. However, 48 months after
inception of this Contract, and annually thereafter, “Obligations” shall be
adjusted to mean the lesser of (1) 102% of the maximum amount that the Reinsurer
is be liable to pay to the Company under this Contract, reduced by any paid
claims, or (2) 110% of the Reinsurer’s share of any outstanding loss reserves,
as most-recently determined by an independent actuary.

 

C. At the end of each calendar quarter, trust assets may be withdrawn by the
Reinsurer to the extent the balance of the trust exceeds the Reinsurer’s
Obligations. Within 30 days after the end of each calendar quarter, additional
qualifying assets will be contributed to the extent and until the qualifying
assets within the trust equal the Reinsurer’s Obligations. If the 30-day period
is exceeded, the asset control of the trust fund shall be ceded by the Reinsurer
to the Company. All investment income generated by the trust fund shall be the
property of the Reinsurer.

 

D. The Reinsurer and the Company agree that any collateral provided by the
Reinsurer pursuant to the provisions of this Contract may be drawn upon at any
time, notwithstanding any other provision of this Contract, and be utilized by
the Company or any successor, by operation of law, of the Company including,
without limitation, any liquidator, rehabilitator, receiver or conservator of
the Company, for the following purposes, unless otherwise provided for in a
separate Trust Agreement:

 

  1. to reimburse the Company for the Reinsurer’s Obligations, the payment of
which is due under the terms of this Contract and that has not been otherwise
paid;

 

  2. to make refund of any sum that is in excess of 102% of the Reinsurer’s
Obligations;

 

  3. to fund an account with the Company for the Reinsurer’s Obligations. Such
cash deposit shall be held in an interest bearing account separate from the
Company’s other assets, and interest thereon not in excess of the prime rate
shall accrue to the benefit of the Reinsurer. Any taxes payable on accrued
interest shall be paid out of the assets in the account that are in excess of
102% of the Reinsurer’s Obligations. If the assets are inadequate to pay taxes,
any taxes due shall be paid or reimbursed by the Reinsurer;

 

Effective: June 1, 2013

11 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

  4. to pay the Reinsurer’s share of any other amounts the Company claims are
due under this Contract.

If the amount drawn by the Company is in excess of the actual amount required
for (1) or (3), or in the case of (4), the actual amount determined to be due,
the Company shall promptly return to the Reinsurer the excess amount so drawn.
All of the foregoing shall be applied without diminution because of insolvency
on the part of the Company or the Reinsurer.

 

E. The Reinsurer shall not be required to provide a deposit in accordance with
California Insurance Code §§11690-11703.

ARTICLE 17

TAXES

In consideration of the terms under which this Contract is issued, the Company
undertakes not to claim any deduction of the premium hereon when making Canadian
tax returns or when making tax returns, other than Income or Profits Tax
returns, to any state or territory of the United States of America or to the
District of Columbia.

ARTICLE 18

ACCESS TO RECORDS

The Reinsurer or its duly authorized representatives shall have the right to
visit the offices of the Company to inspect, examine, audit, and verify any of
the policy, accounting or claim files (“Records”) relating to business reinsured
under this Contract during regular business hours after giving five working
days’ prior notice. This right shall be exercisable during the term of this
Contract or after the expiration of this Contract. Notwithstanding the above,
the Reinsurer shall not have any right of access to the Records of the Company
if it is not current in all undisputed payments due the Company.

ARTICLE 19

CONFIDENTIALITY

 

A. The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Contract (“Confidential
Information”) are proprietary and confidential to the Company. Confidential
Information shall not include documents, information or data that the Reinsurer
can show:

 

  1. are publicly known or have become publicly known through no unauthorized
act of the Reinsurer;

 

Effective: June 1, 2013

12 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

  2. have been rightfully received from a third person without obligation of
confidentiality; or

 

  3. were known by the Reinsurer prior to the placement of this Contract without
an obligation of confidentiality.

 

B. Absent the written consent of the Company, the Reinsurer shall not disclose
any Confidential Information to any third parties, including any affiliated
companies, except:

 

  1. when required by retrocessionaires subject to the business ceded to this
Contract;

 

  2. when required by regulators performing an audit of the Reinsurer’s records
and/or financial condition; or

 

  3. when required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business.

Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.

 

C. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Company with written notice of same at least 10 days prior to such
release or disclosure and to use its best efforts to assist the Company in
maintaining the confidentiality provided for in this Article.

 

D. The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.

ARTICLE 20

INDEMNIFICATION AND ERRORS AND OMISSIONS

 

A. The Reinsurer is reinsuring, subject to the terms and conditions of this
Contract, the obligations of the Company under any Policy. The Company shall be
the sole judge as to:

 

  1. what shall constitute a claim or loss covered under any Policy;

 

  2. the Company’s liability thereunder;

 

  3. the amount or amounts that it shall be proper for the Company to pay
thereunder.

 

Effective: June 1, 2013

13 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

B. The Reinsurer shall be bound by the judgment of the Company as to the
obligation(s) and liability(ies) of the Company under any Policy.

 

C. Any inadvertent error, omission or delay in complying with the terms and
conditions of this Contract shall not be held to relieve either party hereto
from any liability that would attach to it hereunder if such error, omission or
delay had not been made, provided such error, omission or delay is rectified
immediately upon discovery.

ARTICLE 21

INSOLVENCY

 

A. In the event of the insolvency of the Company, this reinsurance (or the
portion of any risk or obligation assumed by the Reinsurer, if required by
applicable law) shall be payable directly to the Company, or to its liquidator,
receiver, conservator or statutory successor, either: (1) on the basis of the
liability of the Company, or (2) on the basis of claims filed and allowed in the
liquidation proceeding, whichever may be required by applicable statute, without
diminution because of the insolvency of the Company or because the liquidator,
receiver, conservator or statutory successor of the Company has failed to pay
all or a portion of any claim. It is agreed, however, that the liquidator,
receiver, conservator or statutory successor of the Company shall give written
notice to the Reinsurer of the pendency of a claim against the Company
indicating the Policy or bond reinsured, which claim would involve a possible
liability on the part of the Reinsurer within a reasonable time after such claim
is filed in the conservation or liquidation proceeding or in the receivership,
and that during the pendency of such claim, the Reinsurer may investigate such
claim and interpose, at its own expense, in the proceeding where such claim is
to be adjudicated any defense or defenses that it may deem available to the
Company or its liquidator, receiver, conservator or statutory successor. The
expense thus incurred by the Reinsurer shall be chargeable, subject to the
approval of the court, against the Company as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
that may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.

 

B. Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this reinsurance Contract as though
such expense had been incurred by the Company.

 

C. In the event of a conflict between any provision of this Article and the laws
governing the insolvency of the Company, this Article shall be amended to
incorporate the provisions of such laws.

 

Effective: June 1, 2013

14 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

ARTICLE 22

ARBITRATION

 

A. Any dispute arising out of the interpretation, performance or breach of this
Contract, including the formation or validity thereof, shall be submitted for
decision to a panel of three arbitrators. Notice requesting arbitration shall be
in writing and sent certified or registered mail, return receipt requested.

 

B. One arbitrator shall be chosen by each party and the two arbitrators shall
then choose an impartial third arbitrator who shall preside at the hearing. If
either party fails to appoint its arbitrator within 30 days after being
requested to do so by the other party, the latter, after 10 days’ prior notice
by certified or registered mail of its intention to do so, may appoint the
second arbitrator.

 

C. If the two arbitrators do not agree on a third arbitrator within 60 days of
their appointment, the third arbitrator shall be selected from a list of six
individuals (three named by each arbitrator) chosen in accordance with the
procedures for selecting the third arbitrator in force on the date the
arbitration is demanded, established by the AIDA Reinsurance and Insurance
Arbitration Society – U.S. (ARIAS). The arbitrators shall be persons
knowledgeable about insurance and reinsurance who have no personal or financial
interest in the result of the arbitration. If a member of the panel dies,
becomes disabled or is otherwise unwilling or unable to serve, a substitute
shall be selected in the same manner as the departing member was chosen and the
arbitration shall continue.

 

D. The arbitration hearings shall be held in New York New York. Each party shall
submit its case to the arbitrators within 60 days of the selection of the third
arbitrator or within such longer period as may be agreed by the arbitrators. The
arbitrators shall not be obliged to follow judicial formalities or the rules of
evidence except to the extent required by governing law, that is, the state law
of the site of the arbitration as herein agreed; they shall make their decisions
according to the practice of the reinsurance business. The decision rendered by
a majority of the arbitrators shall be final and binding on both parties. Such
decision shall be condition precedent to any right of legal action arising out
of the arbitrated dispute which either party may have against the other.
Judgment upon the award rendered may be entered in any court having jurisdiction
thereof.

 

E. Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the cost of the third arbitrator. The
remaining costs of the arbitration shall be allocated by the panel. The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including but not limited to attorneys’ fees, to the extent
permitted by law.

 

Effective: June 1, 2013

15 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

ARTICLE 23

SERVICE OF SUIT

 

A. This Article shall not be read to conflict with or override the obligations
of the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.

 

B. In the event of the failure of the Reinsurer to perform its obligations
hereunder, the Reinsurer, at the request of the Company, shall submit to the
jurisdiction of a court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer’s rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States. The
Reinsurer, once the appropriate court is selected, whether such court is the one
originally chosen by the Company and accepted by the Reinsurer or is determined
by removal, transfer, or otherwise, as provided for above, shall comply with all
requirements necessary to give said court jurisdiction and, in any suit
instituted against the Reinsurer upon this Contract, shall abide by the final
decision of such court or of any appellate court in the event of an appeal.

 

C. Service of process in such suit may be made upon Messrs. Mendes and Mount,
750 Seventh Avenue, New York, New York 10019-6829, or another party specifically
designated in the applicable Interests and Liabilities Agreement attached
hereto. The above-named are authorized and directed to accept service of process
on behalf of the Reinsurer in any such suit.

 

D. Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the Reinsurer hereby designates the
Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the statute, or his successor or successors in
office, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Contract, and hereby
designates the above-named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.

ARTICLE 24

GOVERNING LAW

This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of New York, exclusive of conflict of
law rules. However, with respect to credit for reinsurance, the rules of all
applicable states shall apply.

 

Effective: June 1, 2013

16 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

ARTICLE 25

ENTIRE AGREEMENT

This Contract sets forth all of the duties and obligations between the Company
and the Reinsurer and supersedes any and all prior or contemporaneous written
agreements with respect to matters referred to in this Contract. This Contract
may not be modified or changed except by an amendment to this Contract in
writing signed by both parties. However, this Article shall not be construed as
limiting the admissibility of evidence regarding the formation, interpretation,
purpose or intent of this Contract.

ARTICLE 26

NON-WAIVER

The failure of the Company or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights contained in this Contract nor prevent either party from
thereafter demanding full and complete compliance nor prevent either party from
exercising such remedy in the future.

ARTICLE 27

INTERMEDIARY

Guy Carpenter & Company, LLC, is hereby recognized as the Intermediary
negotiating this Contract for all business hereunder. All communications
(including notices, statements, premiums, return premiums, commissions, taxes,
losses, Loss Adjustment Expenses, salvages, and loss settlements) relating
thereto shall be transmitted to the Company or the Reinsurer through the
Intermediary. Payments by the Company to the Intermediary shall be deemed
payment to the Reinsurer. Payments by the Reinsurer to the Intermediary shall be
deemed payment to the Company only to the extent that such payments are actually
received by the Company.

ARTICLE 28

MODE OF EXECUTION

 

A. This Contract may be executed by:

 

  1. an original written ink signature of paper documents;

 

  2. an exchange of facsimile copies showing the original written ink signature
of paper documents;

 

Effective: June 1, 2013

17 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

  3. electronic signature technology employing computer software and a digital
signature or digitizer pen pad to capture a person’s handwritten signature in
such a manner that the signature is unique to the person signing, is under the
sole control of the person signing, is capable of verification to authenticate
the signature and is linked to the document signed in such a manner that if the
data is changed, such signature is invalidated.

 

B. The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of this Contract. This Contract
may be executed in one or more counterparts, each of which, when duly executed,
shall be deemed an original.

 

Effective: June 1, 2013

18 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

IN WITNESS WHEREOF, the parties have caused this Contract to be executed by
their duly authorized representative(s) this 25th day of September, in the year
of 2013.

TOWER INSURANCE COMPANY OF NEW YORK

 

  /s/ Marina Contiero  

and this 25th day of September, in the year of 2013.

SOUTHPORT RE (CAYMAN), LTD.

 

/s/ Daniel MacLean     /s/ Howard Byrne Authorised Signatory     Authorised
Signatory

WORKERS’ COMPENSATION ADVERSE DEVELOPMENT

AGGREGATE EXCESS OF LOSS REINSURANCE CONTRACT

 

Effective: June 1, 2013

19 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

NUCLEAR INCIDENT EXCLUSION CLAUSE—LIABILITY—REINSURANCE—U.S.A.

 

(1) This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.

 

(2) Without in any way restricting the operation of paragraph (1) of this Clause
it is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II of this paragraph (2) from the time specified in Clause
III in this paragraph (2) shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):

Limited Exclusion Provision.*

 

  I. It is agreed that the policy does not apply under any liability coverage,
to

injury, sickness, disease, death or destruction

bodily injury or property damage

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability.

 

  II. Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liability Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.

 

  III. The inception dates and thereafter of all original policies as described
in II above, whether new, renewal or replacement, being policies which either

 

  (a) become effective on or after 1st May, 1960, or

 

  (b) become effective before that date and contain the Limited Exclusion
Provision set out above;

provided this paragraph (2) shall not be applicable to Family Automobile
Policies, Special Automobile Policies, or policies or combination policies of a
similar nature, issued by the Reassured on New York risks, until 90 days
following approval of the Limited Exclusion Provision by the Governmental
Authority having jurisdiction thereof.

 

Effective: June 1, 2013

20 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

(3) Except for those classes of policies specified in Clause II of paragraph
(2) and without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that for all purposes of this reinsurance
the original liability policies of the Reassured (new, renewal and replacement)
affording the following coverages:

Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):

Broad Exclusion Provision.*

It is agreed that the policy does not apply:

 

  I. Under any Liability Coverage, to

injury, sickness, disease, death or destruction

bodily injury or property damage

 

  (a) with respect to which an insured under the policy is also an insured under
a nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

 

  (b) resulting from the hazardous properties of nuclear material and with
respect to which (1) any person or organization is required to maintain
financial protection pursuant to the Atomic Energy Act of 1954, or any law
amendatory thereof, or (2) the insured is, or had this policy not been issued
would be, entitled to indemnity from the United States of America, or any agency
thereof, under any agreement entered into by the United States of America, or
any agency thereof, with any person or organization.

 

  II. Under any Medical Payments Coverage, or under any Supplementary Payments
Provision relating to

 

  immediate medical or surgical relief

 

Effective: June 1, 2013

21 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

first aid,

to expenses incurred with respect to

bodily injury, sickness, disease or death

bodily injury

resulting from the hazardous properties of nuclear material and arising out of
the operation of a nuclear facility by any person or organization.

 

  III. Under any Liability Coverage, to

injury, sickness, disease, death or destruction

bodily injury or property damage

resulting from the hazardous properties of nuclear material, if

 

  (a) the nuclear material (1) is at any nuclear facility owned by, or operated
by or on behalf of, an insured or (2) has been discharged or dispersed
therefrom;

 

  (b) the nuclear material is contained in spent fuel or waste at any time
possessed, handled, used, processed, stored, transported or disposed of by or on
behalf of an insured; or

 

  (c) the

injury, sickness, disease, death or destruction

bodily injury or property damage

arises out of the furnishing by an insured of services, materials, parts or
equipment in connection with the planning, construction, maintenance, operation
or use of any nuclear facility, but if such facility is located within the
United States of America, its territories or possessions or Canada, this
exclusion (c) applies only to

injury to or destruction of property at such nuclear facility.

property damage to such nuclear facility and any property thereat.

 

  IV. As used in this endorsement:

“hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or byproduct
material; “source material”, “special nuclear material”, and “byproduct
material” have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory

 

Effective: June 1, 2013

22 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

thereof; “spent fuel” means any fuel element or fuel component, solid or liquid,
which has been used or exposed to radiation in a nuclear reactor; “waste” means
any waste material (1) containing byproduct material other than the tailings or
wastes produced by the extraction or concentration of uranium or thorium from
any ore processed primarily for its source material content and (2) resulting
from the operation by any person or organization of any nuclear facility
included under the first two paragraphs of the definition of nuclear facility;
“nuclear facility” means

 

  (a) any nuclear reactor,

 

  (b) any equipment or device designed or used for (1) separating the isotopes
of uranium or plutonium, (2) processing or utilizing spent fuel, or
(3) handling, processing or packaging waste,

 

  (c) any equipment or device used for the processing, fabricating or alloying
of special nuclear material if at any time the total amount of such material in
the custody of the insured at the premises where such equipment or device is
located consists of or contains more than 25 grams of plutonium or uranium 233
or any combination thereof, or more than 250 grams of uranium 235,

 

  (d) any structure, basin, excavation, premises or place prepared or used for
the storage or disposal of waste,

and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations; “nuclear
reactor” means any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of fissionable
material;

With respect to injury to or destruction of property, the word “injury” or
“destruction” includes all forms of radioactive contamination of property.
“property damage” includes all forms of radioactive contamination of property.

 

  V. The inception dates and thereafter of all original policies affording
coverages specified in this paragraph (3), whether new, renewal or replacement,
being policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

 

  (i) Garage and Automobile Policies issued by the Reassured on New York risks,
or

 

  (ii) statutory liability insurance required under Chapter 90, General Laws of
Massachusetts,

until 90 days following approval of the Broad Exclusion Provision by the
Governmental Authority having jurisdiction thereof.

 

Effective: June 1, 2013

23 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

(4) Without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that paragraphs (2) and (3) above are not
applicable to original liability policies of the Reassured in Canada and that
with respect to such policies this Clause shall be deemed to include the Nuclear
Energy Liability Exclusion Provisions adopted by the Canadian Underwriters’
Association or the Independent Insurance Conference of Canada.

 

* NOTE. The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

 

NOTES:

   Wherever used herein the terms:    “Reassured”    shall be understood to mean
“Company”, “Reinsured”, “Reassured” or whatever other term is used in the
attached reinsurance document to designate the reinsured company or companies.
   “Agreement”    shall be understood to mean “Agreement”, “Contract”, “Policy”
or whatever other term is used to designate the attached reinsurance document.
   “Reinsurers”    shall be understood to mean “Reinsurers”, “Underwriters” or
whatever other term is used in the attached reinsurance document to designate
the reinsurer or reinsurers.

21/9/67

NMA 1590 (amended).

 

Effective: June 1, 2013

24 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

NUCLEAR INCIDENT EXCLUSION CLAUSE—LIABILITY—REINSURANCE—CANADA

 

1. This Agreement does not cover any loss or liability accruing to the Reinsured
as a member of, or subscriber to, any association of insurers or reinsurers
formed for the purpose of covering nuclear energy risks or as a direct or
indirect reinsurer of any such member, subscriber or association.

 

2. Without in any way restricting the operation of paragraph 1 of this clause it
is agreed that for all purposes of this Agreement all the original liability
contracts of the Reinsured, whether new, renewal or replacement, of the
following classes, namely,

Personal Liability

Farmers’ Liability

Storekeepers’ Liability

which become effective on or after 31st December 1992, shall be deemed to
include, from their inception dates and thereafter, the following provision:

Limited Exclusion Provision

This Policy does not apply to bodily injury or property damage with respect to
which the Insured is also insured under a contract of nuclear energy liability
insurance (whether the Insured is unnamed in such contract and whether or not it
is legally enforceable by the Insured) issued by the Nuclear Insurance
Association of Canada or any other group or pool of insurers or would be an
Insured under any such policy but for its termination upon exhaustion of its
limit of liability.

With respect to property, loss of use of such property shall be deemed to be
property damage.

 

3. Without in any way restricting the operation of paragraph 1 of this clause it
is agreed that for all purposes of this Agreement all the original liability
contracts of the Reinsured, whether new, renewal or replacement of any class
whatsoever (other than Personal Liability, Farmers’ Liability, Storekeepers’
Liability or Automobile Liability contracts), which become effective on or after
31st December 1992, shall be deemed to include from their inception dates and
thereafter, the following provision:

Broad Exclusion Provision

It is agreed that this Policy does not apply:

 

  (a) To any liability imposed by or arising from any nuclear liability act, law
or statute or any law amendatory thereof; nor

 

Effective: June 1, 2013

25 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

  (b) to bodily injury or property damage with respect to which an Insured under
this policy is also insured under a contract of nuclear energy liability
insurance (whether the Insured is unnamed in such contract and whether or not it
is legally enforceable by the Insured) issued by the Nuclear Insurance
Association of Canada or any other insurer or group or pool of insurers or would
be an Insured under any such policy but for its termination upon exhaustion of
its limit of liability; nor

 

  (c) to bodily injury or property damage resulting directly or indirectly from
the nuclear energy hazard arising from:

 

  (i) the ownership, maintenance, operation or use of a nuclear facility by or
on behalf of an Insured;

 

  (ii) the furnishing by an Insured of services, materials, parts or equipment
in connection with the planning, construction, maintenance, operation or use of
any nuclear facility; and

 

  (iii) the possession, consumption, use, handling, disposal or transportation
of fissionable substances, or of other radioactive material (except radioactive
isotopes, away from a nuclear facility, which have reached the final stage of
fabrication so as to be useable for any scientific, medical, agricultural,
commercial or industrial purpose) used, distributed, handled or sold by an
Insured.

As used in this Policy:

 

1. The term “nuclear energy hazard” means the radioactive, toxic, explosive, or
other hazardous properties of radioactive material;

 

2. The term “radioactive material” means uranium, thorium, plutonium, neptunium,
their respective derivatives and compounds, radioactive isotopes of other
elements and any other substances which may be designated by or pursuant to any
law, act or statute, or law amendatory thereof as being prescribed substances
capable of releasing atomic energy, or as being requisite for the production,
use or application of atomic energy;

 

3. The term “nuclear facility” means:

 

  (a) any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of plutonium,
thorium and uranium or any one or more of them;

 

  (b) any equipment or device designed or used for (i) separating the isotopes
of plutonium, thorium and uranium or any one or more of them, (ii) processing or
utilizing spent fuel, or (iii) handling, processing or packaging waste;

 

Effective: June 1, 2013

26 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

  (c) any equipment or device used for the processing, fabricating or alloying
of plutonium, thorium or uranium enriched in the isotope uranium 233 or in the
isotope uranium 235, or any one or more of them if at any time the total amount
of such material in the custody of the Insured at the premises where such
equipment or device is located consists of or contains more than 25 grams of
plutonium or uranium 233 or any combination thereof, or more than 250 grams of
uranium 235;

 

  (d) any structure, basin, excavation, premises or place prepared or used for
the storage or disposal of waste radioactive material;

and includes the site on which any of the foregoing is located, together with
all operations conducted thereon and all premises used for such operations.

 

4. The term “fissionable substance” means any prescribed substance that is, or
from which can be obtained, a substance capable of releasing atomic energy by
nuclear fission.

 

5. With respect to property, loss of use of such property shall be deemed to be
property damage.

NMA 1979a

(01.04.96) Form approved by Lloyd’s Underwriters’ Non-Marine Association
Limited.

 

NOTES:

   Wherever used herein the terms:    “Reassured”    shall be understood to mean
“Company”, “Reinsured”, “Reassured” or whatever other term is used in the
attached reinsurance document to designate the reinsured company or companies.
   “Agreement”    shall be understood to mean “Agreement”, “Contract”, “Policy”
or whatever other term is used to designate the attached reinsurance document.
   “Reinsurers”    shall be understood to mean “Reinsurers”, “Underwriters” or
whatever other term is used in the attached reinsurance document to designate
the reinsurer or reinsurers.

 

Effective: June 1, 2013

27 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

NUCLEAR ENERGY RISKS EXCLUSION CLAUSE—REINSURANCE (WORLDWIDE

EXCLUDING U.S.A. AND CANADA)

This Contract shall exclude Nuclear Energy Risks whether such risks are written
directly and/or by way of reinsurance and/or via Pools and/or Associations.

For all purposes of this Contract “Nuclear Energy Risks” shall mean all first
party and/or third party insurances or reinsurances (other than Workers’
Compensation and Employers’ Liability) in respect of:

 

  (I) All Property on the site of a nuclear power station.

Nuclear Reactors, reactor buildings and plant and equipment therein on any site
other than a nuclear power station.

 

  (II) All Property, on any site (including but not limited to the sites
referred to in (I) above) used or having been used for:

 

  (a) The generation of nuclear energy; or

 

  (b) The Production, Use or Storage of Nuclear Material.

 

  (III) Any other Property eligible for insurance by the relevant local Nuclear
Insurance Pool and/or Association but only to the extent of the requirements of
that local Pool and/or Association.

 

  (IV) The supply of goods and services to any of the sites, described in (I) to
(III) above, unless such insurances or reinsurances shall exclude the perils of
irradiation and contamination by Nuclear Material.

Except as undernoted, Nuclear Energy Risks shall not include:

 

  (i) Any insurance or reinsurance in respect of the construction or erection or
installation or replacement or repair or maintenance or decommissioning of
Property as described in (I) to (III) above (including contractors’ plant and
equipment);

 

  (ii) Any Machinery Breakdown or other Engineering insurance or reinsurance not
coming within the scope of (i) above;

Provided always that such insurance or reinsurance shall exclude the perils of
irradiation and contamination by Nuclear Material.

However, the above exemption shall not extend to:

 

  (1) The provision of any insurance or reinsurance whatsoever in respect of:

 

Effective: June 1, 2013

28 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

  (a) Nuclear Material;

 

  (b) Any Property in the High Radioactivity Zone or Area of any Nuclear
Installation as from the introduction of Nuclear Material or—for reactor
installations—as from fuel loading or first criticality where so agreed with the
relevant local Nuclear Insurance Pool and/or Association.

 

(2) The provision of any insurance or reinsurance for the undernoted perils:

 

  •   Fire, lightning, explosion;

 

  •   Earthquake;

 

  •   Aircraft and other aerial devices or articles dropped therefrom;

 

  •   Irradiation and radioactive contamination;

 

  •   Any other peril insured by the relevant local Nuclear Insurance Pool
and/or Association;

in respect of any other Property not specified in (1) above which directly
involves the Production, Use or Storage of Nuclear Material as from the
introduction of Nuclear Material into such Property.

Definitions:

“Nuclear Material” means:

 

  (i) Nuclear fuel, other than natural uranium and depleted uranium, capable of
producing energy by a self-sustaining chain process of nuclear fission outside a
Nuclear Reactor, either alone or in combination with some other material; and

 

  (ii) Radioactive Products or Waste.

“Radioactive Products or Waste” means any radioactive material produced in, or
any material made radioactive by exposure to the radiation incidental to the
production or utilization of nuclear fuel, but does not include radioisotopes
which have reached the final stage of fabrication so as to be usable for any
scientific, medical, agricultural, commercial or industrial purpose.

“Nuclear Installation” means:

 

  (i) Any Nuclear Reactor;

 

Effective: June 1, 2013

29 of 30



--------------------------------------------------------------------------------

LOGO [g604945001.jpg]

 

  (ii) Any factory using nuclear fuel for the production of Nuclear Material, or
any factory for the processing of Nuclear Material, including any factory for
the reprocessing of irradiated nuclear fuel; and

 

  (iii) Any facility where Nuclear Material is stored, other than storage
incidental to the carriage of such material.

“Nuclear Reactor” means any structure containing nuclear fuel in such an
arrangement that a self-sustaining chain process of nuclear fission can occur
therein without an additional source of neutrons.

“Production, Use or Storage of Nuclear Material” means the production,
manufacture, enrichment, conditioning, processing, reprocessing, use, storage,
handling and disposal of Nuclear Material.

“Property” shall mean all land, buildings, structures, plant, equipment,
vehicles, contents (including but not limited to liquids and gases) and all
materials of whatever description whether fixed or not.

“High Radioactivity Zone or Area” means:

 

  (i) For nuclear power stations and Nuclear Reactors, the vessel or structure
which immediately contains the core (including its supports and shrouding) and
all the contents thereof, the fuel elements, the control rods and the irradiated
fuel store; and

 

  (ii) For non-reactor Nuclear Installations, any area where the level of
radioactivity requires the provision of a biological shield.

N.M.A. 1975(a)

April 1, 1994

 

NOTES:

   Wherever used herein the terms:    “Reinsured”    shall be understood to mean
“Company”, “Reinsurer”, “Reassured” or whatever other term is used in the
attached reinsurance document to designate the reinsured company or companies.
   “Agreement”    shall be understood to mean “Agreement”, “contract”, “policy”
or whatever other term is used to designate the attached reinsurance document.
   “Reinsurers”    shall be understood to mean “Reinsurers”, “Underwriters” or
whatever other term is used in the attached reinsurance document to designate
the reinsurer or reinsurers.

 

Effective: June 1, 2013

30 of 30